t c memo united_states tax_court andrew martin sperling petitioner v commissioner of internal revenue respondent docket no filed date in p deducted as alimony under sec_215 payments of dollar_figure made to or on behalf of his former spouse pursuant to a property settlement agreement and divorce decree r disallowed the alimony deduction determining that the payments failed to satisfy the definition of alimony under sec_71 because under the agreement and divorce decree p’s liability to make the payments continues after the death of p’s former spouse contrary to the requirement of sec_71 held under the agreement and divorce decree p would remain liable to make the payments at issue in the event of his spouse’s death and therefore such payments are not alimony under sec_71 and are not deductible under sec_215 andrew martin sperling pro_se kathleen k raup for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs determined a dollar_figure deficiency in petitioner andrew martin sperling’s federal_income_tax mr sperling petitioned this court pursuant to sec_6213 to redetermine the deficiency the issue for decision is whether mr sperling is entitled to deduct dollar_figure or any other amount under sec_215 which in turn depends on whether mr sperling was liable to pay this amount after the death of his ex-wife within the meaning of sec_71 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time that he filed his petition mr sperling resided in pennsylvania 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended divorce decree and property settlement agreement in date mr sperling filed a complaint in divorce against his then-wife ada sperling on date the sperlings executed a property settlement agreement agreement paragraph provided that the agreement was predicated upon a divorce paragraph provided that the agreement would continue in full force and effect after such time as a final decree in divorce may be entered and paragraph provided that the agreement would be incorporated but not merged into any divorce decree which may be entered with respect to them but the agreement shall nevertheless remain in full force and effect and shall survive such decree and shall not in any way be affected thereby except as provided herein emphasis added by its terms the agreement took effect even before any divorce decree and is said to survive and to continue in the event of a divorce decree on date a divorce decree was entered in mr sperling’s divorce case which incorporated the terms of the agreement by reference liability to make payments after the death of either spouse the agreement and by extension the divorce decree which incorporated the terms of the agreement by reference included two provisions that govern the rights of mr sperling and his ex- wife in the event that either or both of them were to die paragraph general mutual release of the agreement provides that the parties release each other and their respective estates from all claims except those claims or obligations arising from the agreement husband and wife each do hereby mutually remise release quitclaim and forever discharge the other and the estate of such other from any and all rights title and interests or claims in or against the property of the other or against the estate of such other or all other rights of a surviving_spouse to participate in a deceased spouse’s estate or any rights which either party may have for past present or future support or maintenance alimony alimony pendente lite or counsel fees except and only except all rights agreements and obligations which may arise under this agreement emphasis added paragraph binding nature of agreement of the agreement provides that the agreement shall be binding and shall enure to the benefit of the parties their respective heirs executors and assigns except as specifically excluded by the agreement this agreement shall be binding and shall enure to the benefit of the parties hereto their respective heirs executors administrators successors and assigns except as where specifically excluded herein the terms of this agreement which have not been fulfilled at the time of death of either party shall become an obligation of the executor or administrator of the estate of either party unless specifically excluded by this agreement payments under the divorce decree and property settlement agreement under paragraph of the agreement mr sperling was obligated to pay his ex-wife dollar_figure upon the entry of a divorce decree by i purchasing a condominium apartment for her and ii paying the unused balance of the dollar_figure to her paragraph described his obligation to execute a deed for a condominium to his ex-wife by stating that the condominium would be in the name of the husband only until such time as the divorce decree is entered at that point the property shall be transferred into wife’s name only emphasis added likewise mr sperling’s obligation as to the unused balance was to deposit it in an escrow account with albert ominksy his attorney for his ex-wife pending entry of the divorce decree evidently if no divorce decree had been entered the dollar_figure would not have been paid and the condominium would have remained the property of mr sperling by an amendment and addendum to the property settlement agreement executed on date the sperlings agreed that mr sperling’s ex-wife would be responsible for the purchase_price and closing costs of dollar_figure so that the unused balance due to her from the dollar_figure amount was quantified as dollar_figure under paragraph of the agreement mr sperling was obligated to pay certain expenses including condominium fees for the period after the purchase of the condominium and before the entry of the divorce decree half of these expenses were solely the responsibility of mr sperling and the other half were to be deducted from his ex-wife’s escrow account which held the unused balance of the dollar_figure this obligation is not stated to be contingent upon the entry of a divorce decree on the contrary this term is effective prior to the date that the divorce decree is entered under paragraph of the agreement mr sperling was obligated to pay dollar_figure of his ex-wife’s attorney’s fees that amount was to be deducted in full from his ex-wife’s escrow account this obligation is not stated to be contingent upon the entry of a divorce decree on date--the day before the agreement was executed but evidently in anticipation of it--mr sperling paid dollar_figure to michael j rutenberg his ex-wife’s attorney and dollar_figure to his own attorney to be held in escrow for his ex-wife mr sperling thereafter paid dollar_figure of condominium fees for his ex- wife’s benefit on four separate occasions in 2005--january february march and march 28--totaling dollar_figure his attorney thereafter assumed that dollar_figure in condominium fees had been paid rather than dollar_figure and he therefore reduced the escrow account by dollar_figure ie half of dollar_figure from dollar_figure to dollar_figure and paid this reduced_amount to mr sperling’s ex-wife on date--more than a month after the divorce decree was entered in summary in addition to the transfer of the condominium mr sperling paid the following amounts to or for the benefit of his ex-wife pursuant to the agreement and the divorce decree property transferred attorney’s fees condominium fees condominium fees condominium fees condominium fees cash from escrow account total notice_of_deficiency amount dollar_figure big_number dollar_figure date of transfer on his form_1040 u s individual_income_tax_return mr sperling claimed an alimony deduction of dollar_figure for his payment from the escrow account and payment of condominium and attorney’s fees by a statutory_notice_of_deficiency dated date the irs disallowed the alimony deduction and determined a dollar_figure deficiency in mr sperling’s federal_income_tax i definition of alimony opinion sec_215 allows a deduction to the paying spouse for the alimony or separate_maintenance payments made during the paying spouse’s tax_year that are includable in the recipient 2mr sperling’s payment from the escrow account of dollar_figure plus his payment of condominium fees of dollar_figure and attorney’s fees of dollar_figure totals dollar_figure however mr sperling apparently miscalculated the total of these payments as dollar_figure when he claimed an alimony deduction in that amount on his form_1040 spouse’s gross_income under sec_71 whether a payment constitutes alimony within the meaning of sec_71 and sec_215 is determined by reference to sec_71 which provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse emphasis added respondent concedes that the mr sperling’s payment from the escrow account and payment of condominium and attorney’s fees satisfy the first three subparagraphs of sec_71 the parties agree that the only issue is whether the payments at issue satisfy subparagraph d ie whether mr sperling’s liability to make the payments would have survived the death of his ex-wife ii payments would survive the recipient spouse’s death mr sperling’s payment from the escrow account and payment of condominium and attorney’s fees are not alimony under sec_71 or deductible under sec_215 if he would have remained liable for the payments if his ex-wife had died before they were made sec_71 in deciding whether payments are alimony under sec_71 we examine the language of the divorce_or_separation_instrument to ascertain whether it contains a condition that terminates the paying spouse’s liability upon the death of the recipient spouse and if it does not whether state law applies such a condition in cases where the instrument is silent see 102_f3d_842 6th cir affg tcmemo_1995_183 stedman v commissioner tcmemo_2008_239 mr sperling contends that paragraph of the agreement general mutual release contains such a condition and terminates his liability to make the payments at issue upon the death of his ex-wife however mr sperling misconstrues paragraph which merely provides that the parties release each other and their respective estates from all claims except and only except all rights agreements and obligations which may arise under this agreement emphasis added paragraph does not even address mr sperling’s obligation to make payments under the agreement let alone release him from that obligation in the event of his ex-wife’s death respondent contends that paragraph of the agreement binding nature of agreement explicitly provides that mr sperling remains liable for the payments at issue upon the death of his ex-wife we agree paragraph provides that the agreement shall be binding and shall enure to the benefit of the parties hereto their respective heirs executors administrators successors and assigns except as where specifically excluded herein no other provision in the agreement specifically excludes any of the payments at issue from the mandate of paragraph therefore the agreement provides that mr sperling’s liability to make the payments at issue survives the death of his ex-wife it should be noted that mr sperling’s liability to make the payment from the escrow account to his ex-wife is not governed by the agreement per se because the agreement’s provision for that payment was effective only upon the entry of a divorce decree instead the liability is governed by the divorce decree which incorporated the agreement by reference accordingly with respect to that payment we must determine whether the divorce decree--not the agreement--contains a condition that terminates mr sperling’s liability to make the payment upon the death of his ex-wife however the fact that the payment is governed by the divorce decree does not alter mr sperling’s liability after the death of his ex-wife because the divorce decree incorporated the entire agreement including paragraph by reference therefore mr sperling’s liability to make the payment from the escrow account under the divorce decree would survive the death of his ex-wife it should also be noted that the fact that mr sperling paid the condominium fees before the entry of the divorce decree and paid the attorney’s fees before the entry of the divorce decree and the execution of the agreement does not for purposes of sec_71 alter his liability to make those payments after the death of his ex-wife as stated above we examine the language of the divorce_or_separation_instrument to ascertain whether it contains a termination upon death condition the fact that payments were in fact made simultaneously with or immediately before the issuance of a decree or the execution of an agreement is irrelevant in determining whether sec_71 is satisfied see webb v commissioner tcmemo_1990_540 therefore pursuant to the agreement and the divorce decree mr sperling’s liability to make the payments at issue survives the death of his ex-wife and those payments are not alimony under sec_71 or deductible under sec_215 to reflect the foregoing decision will be entered for respondent
